KLEIN, J.
Appellant’s marriage was dissolved in 1992 by a judgment which incorporated an agreement providing, among other things, that appellant would pay permanent alimony. He recently filed this action to terminate his alimony obligation, arguing that the alimony provisions of section 61.08, Florida Statutes (2002) are unconstitutional because they violate the right to privacy of Article I, section 23 of the Florida Constitution. The trial court denied relief. We conclude that, having agreed to pay alimony in a contract which also divided the parties’ property, the appellant is es-topped from now asserting that the alimony provision is unconstitutional. State ex rel. Watson v. Gray, 48 So.2d 84 (Fla.1950)(applying the doctrine of equitable estoppel). Affirmed.
POLEN, C.J., and GROSS, J., concur.